Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the second end portion of the recess " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillyer et al. (3,955,113).
Regarding claim 1, Hillyer et al. shows a motor, comprising:
a commutator (652, Fig. 6) provided to a rotation shaft;
a brush (653A) in contact with the commutator;
a bracket (101) having a wall surface (109, 104, 106) opposing the brush; and
a deformable portion (103) in contact with the brush and the wall surface (109, 104, 106),
wherein the bracket includes a protrusion (105) on the commutator side with respect to the deformable portion (below 102, Fig. 1C), and the protrusion protrudes from the wall surface toward the brush (Fig. 1C).
Regarding claim 2, Hillyer et al. also shows wherein in a radial direction (Fig. 6), the protrusion is in contact with an end portion of the deformable portion on the commutator side (Fig. 1B).
Regarding claim 3, Hillyer et al. also shows wherein a recess (204, Fig. 2A) is provided in a part of the wall surface in contact with the deformable portion (210, Fig. 2B).
Regarding claim 5, Hillyer et al. also shows wherein in the axial direction of the rotation shaft, the second end portion (205, Fig. 2A) of the recess is located at a middle portion (between top and bottom surface) of a part of the wall surface.
Regarding claim 10, Hillyer et al. also shows wherein the deformable portion surrounds an end portion of the brush (Fig. 1C) on a side opposite to the commutator.
Regarding claim 11, Hillyer et al. also shows wherein the deformable portion has a restoring force (coil spring).
Regarding claim 13, Hillyer et al. also shows wherein the bracket has a bottom surface (109) connecting two wall surfaces (Figs. 3A and 1C) each opposing the brush, and the protrusion protrudes from each of the wall surfaces (305) and the bottom surface (peripheral wall of 109, Fig. 1C) toward the brush. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillyer et al. in view of Ogino (5,753,995).
Regarding claim 12, Hillyer et al. shows all of the limitations of the claimed invention except for a terminal portion, wherein the terminal portion includes: a first end portion, a second end portion attached with the brush, and a bent portion formed between the first end portion and the second end portion, the bracket includes an accommodating portion, the accommodating portion having the wall surface and accommodating the terminal portion, and the deformable portion is in contact with the second end portion and the wall surface.
For the purpose of providing electric current to the brush, Ogino shows a terminal portion (Fig. 1A), wherein the terminal portion includes: a first end portion, a second end portion (at 42) attached with the brush, and a bent portion (43) formed between the first end portion and the second end portion, the bracket (22) includes an accommodating portion, the accommodating portion having the wall surface and accommodating the terminal portion, and the deformable portion (46) is in contact (through brush 42) with the second end portion and the wall surface.
	Since Hillyer et al. and Ogino are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a terminal as taught by Ogino for the purpose discussed above.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillyer et al.  in view of Portail (2,555,997)
Regarding claim 15, Hillyer et al. shows all of the limitations of the claimed invention except for wherein a lubricant being a member different from a resin portion is provided between the brush and the commutator.
Portail shows wherein a lubricant being a member different from a resin portion is provided between the brush and the commutator (Figs. 1-4) for the purpose of reducing friction.
Since Hillyer et al. and Portail are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add lubricant as taught by Portail for the purpose discussed above.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillyer et al.  in view of Mao et al. (8,917,001).
Regarding claim 16, Hillyer et al. shows all of the limitations of the claimed invention except for a worm attached to the rotation shaft; and a gear meshed with the worm.
Mao et al. shows a worm attached to the rotation shaft; and a gear meshed with the worm. for the purpose of transmitting torque.
Since Hillyer et al. and Mao et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add ear as taught by Mao et al. for the purpose discussed above.
Allowable Subject Matter
Claims 4, 6-9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the motor, wherein the recess has a first end portion and a second end portion in an axial direction of the rotation shaft, the first end portion forming an opening of the bracket, and the second end portion forming an inclined surface as recited in claim 4; wherein the deformable portion includes: a first resin portion in contact with the wall surface, and a second resin portion provided between the brush and the first resin portion, the second resin portion being harder than the first resin portion, an end portion of the second resin portion on the commutator side is located on the commutator side with respect to an end portion of the first resin portion on the commutator side, and the protrusion is located on the commutator side with respect to the end portion of the first resin portion on the commutator side as recited in claim 6; wherein the deformable portion includes: a first deformable portion provided between the brush and a first wall surface of the bracket opposing the brush, and a second deformable portion provided between the brush and a second wall surface of the bracket opposing the first wall surface, and the bracket includes: a first protrusion protruding from the first wall surface toward the brush, the first protrusion being provided on the commutator side with respect to the first deformable portion, and a second protrusion protruding from the second wall surface toward the brush, the second protrusion being provided on the commutator side with respect to the second deformable portion as recited in claim 7; wherein the bottom surface is an inclined surface inclined so as to increase in height toward the protrusion as recited in claim 14.  Claims 8 and 9 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



/DANG D LE/
Primary Examiner, Art Unit 2834                                                                                                                                                                                            
12/8/2022